Opinion by
Cole, J.
A written stipulation showed that the “Sapamine FL pat.” contains only 51 percent of materials provided for in said section 701 and that the “Albatex PO pat.” contains no merchandise covered by any of the provisions of the internal revenue laws. In accordance therewith the “Sapamine FL pat.” was held subject to a tax of 3 cents per pound under said section 701 to the extent that the weight by quantity of the taxable material (51 percent) bears to the total weight of the imported product. It was also held that the so-called “Albatex PQ pat.” is not subject to internal revenue tax. Protest sustained to this extent.